Citation Nr: 1628775	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for liver disease secondary to hepatitis C.

2. Entitlement to service connection for kidney disease secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1990.  The Veteran died in November 2014.  The appellant is the Veteran's surviving spouse and is proceeding with his appeals as a substitute pursuant to 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, June 2011, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of reopening the claims for service connection for knees, hips, and jaw, entitlement to service connection for an acquired psychiatric disorder and high blood pressure, and entitlement to TDIU were remanded to the AOJ in the Board's March 2016 decision.  Appellant requested that those issues not be disturbed by her motion to vacate.

The issues of entitlement to service connection to kidney and liver disease are addressed in the REMAND portion of the decision below and also REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The Board issued a decision on the above issues on March 24, 2016.  However, the Board was unaware that on February 1, 2016 appellant submitted a request for the record to be left open and her appeals stayed for 60 days.  As the Board decision was within 60 days of this request and the Board did not rule on the request, the Board should allow appellant due process in that regard.  The May 2016 motion to vacate requests a partial vacatur only.

Accordingly, the portion of the March 24, 2016 Board decision addressing the issues of entitlement to service connection for liver disease and kidney disease is vacated.


REMAND

Dr. JFZ's March 2016 opinion states that "it is a well-established clinical fact that depression and substance disorders are common conditions that individuals with PTSD also suffer concurrently which is least as likely as not in [Veteran's] case."  VA records well establish that the Veteran's kidney and liver disease were associated with hepatitis C.  The Veteran was diagnosed with hepatitis C in 2007 after a history of drug use.  See VA treatment records, July 1990 military personnel records.  Based on Dr. JFZ's statement, the claims for kidney and liver disease may be intertwined with the claim for posttraumatic stress disorder (PTSD).  Additional development is needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner to consider the kidney disease and liver disease claims and address the following:

a. Is it at least as likely as not that drug use, which risked exposure to hepatitis C, was a coping mechanism or symptom of the Veteran's mental health problems?

Please consider all relevant lay and medical evidence, including Dr. JFZ's opinion.  Provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


